DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/30/2020 has been entered.

	
Status of Claims
Claim(s) 1, 6-8 is/are pending of which Claim(s) 1 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Previous Double Patenting rejection has been withdrawn in light of the amendments made to the application 15935664.

Response to Arguments
First Argument:
	Applicant appears to discuss aspects of Corbett and Castillo on pages 6-7 of Remarks filed 12/30/2020.
	Examiner’s Response:
12/30/2020 have been fully considered but they are not persuasive. Examiner has truly no idea what these paragraphs about Corbett and Castillo is arguing against in relation to the current claim language of claim 1 as there is nothing in this paragraph that refutes Corbett reading/mapping on the claim language of claim 1. 
Second Argument:
	Applicant asserts that the language of “the arm part is provided at a position closer to the first and second parts of the wearer than a contact surface of the first lever with the first stopper and a contact surface of the second lever with the second stopper” is not rendered obvious by the applied art (Remarks Page 7).
	Examiner’s Response:
	Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Applicant further states “In accordance with the claimed invention, since the first stopper and the second stopper are held by the first lever and the second lever respectively on the surface opposite to the side where the projecting part is provided… Further, the claimed invention has a structure in which the first stopper and the second stopper are held by the first lever and the second lever respectively on the surface opposite to the surface on which the projecting part is provided” however for the claims as amended this is NOT CLAIMED so it is unclear in how this applies to the current claims of record. Applicant then also provides not explanation for why the new limitation as recited above is not rendered obvious by the applied art.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stoppers being held by the levers respectively on the surface opposite to the side wherein the projecting ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third Argument:
	Applicant asserts Kowalsky does not make up for the deficiencies of Corbett and Castillo (Remarks Pages 7-8).
	Examiner’s Response:
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (there is no discussion of Kowalsky at all outside of this mere allegation).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim has been amended to recite: “wherein the arm part is provided at a position closer to the first and second parts of the wearer than a contact surface of the first lever with the first stopper and a contact surface of the second lever with the second stopper”. This new claim comprises new matter limitation as the relationship between the user, contact surfaces of the lever, and the art part of the device is not disclosed within the specification nor can this claim language be said to be explicitly disclosed in the provided figures of the application especially when the arm part and levers are each movable parts as disclosed such that the distances from these parts to the various aspects of the first and second parts of the wearer are dynamically changing in function that without explicit disclosure in the specification this claim language cannot find itself with support in the figures. Also further there is no discussion of “closer”, “contact surface”, or any form of distance in the instant specification in regards to this claim thus negating any form of explicit disclosure. Also further reasoning as to having no implicit disclosure is that the contact surface of the levers to the stoppers and their distance to the first and second parts of the user, and the distance of the arm part to the first and second parts of the user, as disclosed and claimed, are changing such that it can never be definitely said either the contact surface or arm part is absolutely closer to these first or second parts of the user than the other. As such claim 1 is rejected as new matter as there is no presence of potential explicit or implicit support for this claim limitation in its entirety. 

Claims 6-8 rejected as being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, the language of claim 8 is very confusing as it is intending to bring in the structure of claim 1 and it is unclear if the recitation of “an insertion-fitting receiver” is meant to be a different receiver or same receiver as recited for the brace of claim 1 and further the claim recites “an insertion-fitting member” wherein the only structure this can match for the invention as disclose must be the now amended term “stopper” in claim 1 as the invention as disclosed cannot have a “stopper” and an “insertion-fitting member” as these are the same structures. Because of this lack of clarity/confusion, Examiner will interpret the language “an insertion-fitting member” to be “a stopper”, and that the “receiver” is the same as the brace according to claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 6-8 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites: “wherein the arm part is provided at a position closer to the first and second parts of the wearer than a contact surface of the first lever with the first stopper and a contact surface of the second lever with the second stopper” wherein this is limiting the location of the arm part relative to the levers in relation to the body of the user (parts of the wearer). This is improper under 101 and is causing the structure of the device to encompass the human body. Examiner recommends utilizing “configured to” or “adapted to” language to fix this improperness.

Claims 6-8 rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett (US 5772619 A) in view of Castillo (US 20040127825 A1) in view of Kowalsky (US 20030091382 A1).
Regarding claim 1, Corbett discloses a brace (See Figure 11) comprising: 
a first support 27 configured to be attached to a part of a body located along a part of a wearer (See Figure 11);
a second support 36 configured to be attached to a part of a body located along a second part of the wearer (See Figure 11);
and a joint mechanism 20 (See Figure 11, Col. 4 lines 30-38) configured to support the first (27) and second (36) supports so that the first (27) and second (26) supports can rotate with respect to each other around a rotation axis (axis going through pivot pin 48, see Figures 8-11) (Col. 4 lines 30-38, 20 is a pivot structure wherein pivot means to rotate, and see Figures 8-11 such that the supports 27 and 36 are connected via the pivot structure), wherein
the brace (See Figure 11) further comprises a first stopper 47-1 and a second stopper 47-2 (See Annotated Figures 8-11), each of the first (47-1) and second (47-2) stoppers are configured to be insertion-fitted into the joint mechanism 20 in such a manner that the stoppers can be fixed to and removed from the joint mechanism (See Annotated Figures 8-11, and further see Col. 4 lines 17-29, wherein the stoppers 47 are screws that are threaded into holes 40 and then into holes 34 in first member 27, wherein screws are inserted and may be removed and placed in as desired, also see Col. 3 lines 6-22); 
the joint mechanism 20 comprises: 

a regulation part R integrally provided with the second support 36 (See Annotated Figures 8-11), the regulation part R being disposed around the rotation axis (axis of pin 48, see Annotated Figures 8-11) in the second support 36, and 
the regulation part R, which rotates around the rotation axis (pin 48) in an integrated manner with a rotation of the second support 36 (See Annotated Figures 8-11), includes an arm part 42 (See Annotated Figures 8-11, wherein this is an arm that is extended between the main part of the support 36 and the regulation part R, and is shown to be extending radially away) extending in a radial direction (shown to be extending radially away from pin 48) with respect to the rotation axis (pin 48) that is arranged within a range between the first (47-1) and second (47-2) stoppers so as to make surface contact (contacts via edges 52) with a projecting part 46 (head 46 of screws 47, see Figure 10) of each of the stoppers 47-1/2 fixed to the insertion-fitting receiver 34 on a trajectory of the rotation of the regulation part R (See Annotated Figures 8-11) (See Col. 4 lines 17-29 for the described function), 
so that a range of the rotation of the second support 36 is regulated (Col. 3 lines 59-66), the projecting parts 46 extending in a circumferential direction with respect to the rotation axis (See Figures 9-10, wherein the projecting parts are placed around the circumference of the rotation axis of pin 48, and the parts 46 have diameters that extend in the circumferential direction),
wherein the stoppers 47-1/2 are able to be insertion-fitted into respective insertion-fitting receivers 34 in a state in which the first and second supports (47-1/2) are already attached to 

    PNG
    media_image1.png
    765
    882
    media_image1.png
    Greyscale

Corbett does not disclose wherein the first and second stoppers, which are insertion-fitted into the insertion-fitting receiver, are selected from a set of a plurality of stoppers according to a desired regulated rotation range, the plurality of stoppers comprising projecting parts having projecting lengths different from each other.
However, Castillo teaches an analogous joint 12 for regulating the flexion and extension angle of a joint (Abstract) through the use of analogous first and second insert 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stoppers 47 of Corbett with a variety of elongated projecting lengths as taught by Castillo above (see Figure 6 and [0045]) wherein this gives the user further control over the designated range of motion as there are more ways to precisely alter the range of motion.
As discussed above, Corbett discloses the stopper 47 is a threaded fastener (screw) (See Figure 10) wherein the screw 47 extends through an aperture 34 in the member 27 (See Col. 3 lines 6-22 and Col. 4 lines 17-38). 
Corbett does not disclose wherein the joint mechanism comprises a first lever and a second lever configured to press down a respective stopper in a direction toward the insertion-fitting receiver after the stoppers are inserted into the insertion-fitting receiver.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joint mechanism 20 of Corbett as modified by Castillo above to be fitted with a first and second lever 15 (for each of the screws 47-1/2, See Annotated Figures 8-11 of Corbett) structure as taught by Kowalsky so that the screw/stopper 47 is always with the device and never lost (screw 47 will then have the structure of pin 22), ensuring that insertion member 47 may always be able to be secured to the receiver 34, further more Kowalsky also teaches an opening 23 (positioning mechanism) .
Thus Corbett and Castillo as combined further with Kowalsky discloses wherein the joint mechanism 20 comprises a first and second lever 15 (15-1 and 15-2) configured to press down (lever 15 slides over to the receiving part 34 and enables the pin 22/screw 47 to be pressed down) the insertion-fitting member 47 in a direction toward the insertion-fitting receiving part 34 after the insertion-fitting member 47 is inserted into the insertion-fitting receiving part 34.
Furthermore as combined, it would have been obvious to one of ordinary skill above that the combination of Kowalsky into Corbett above would result in the structure of the first and second levers 15-1/2 being placed on the top/outer side of the joint (See Figure 1A of Kowalsky wherein the lever 15 is placed in position above/on top of the joint plate 14) thus being on top of the surface of area 42 of Corbett (see Figure 9) the such that the entirety of the structure of levers 15 which would include a contact surface that touches the pin/stopper 22 (See Kowalsky Figures 1A-1B) would be further away from the body of the user then the rest of the joint parts of Corbett.


Examiner notes that the current rejection of claim 1 may be potentially overcome by more closely and structurally claiming the “levers” and reaching claim limitations that more closely align with the lever structures 350/360 as shown in the Figures of the instant application, and the way they are placed into the structure of the device in relation to the other parts.

Regarding claim 6, Corbett in view of Castillo in view of Kowalsky discloses the invention of claim 1 above.
As combined, Corbett discloses the joint mechanism 20 comprises a positioning mechanism 40 (threaded ports 40 in the TEFLON washer 38, see Col. 3 lines 6-22 of Corbett, wherein this port lines up the screw 47 for placement into receiving part 34) for stopping the lever 15 in a predetermined position (when the lever 15 is brought over the port 40 then the pin 22 construction (from Kowalsky) of screw 47 will be pressed down into the port 40 thus stopping the lever 15 at that port).
Regarding claim 7, Corbett in view of Castillo in view of Kowalsky discloses the invention of claim 1 above.
Corbett discloses wherein one of the first and second supports (support 27) is a lower leg frame configured to be attached to a lower leg of the wearer (See Figure 11),

for the joint mechanism 20, the rotation range is determined so that a range of a plantar- flexion motion and a dorsiflexion motion adapted for an ankle joint of the wearer is regulated (See Figure 11, wherein the joint 20 is placed adjacent the ankle joint of the human body such that ankle motion which implicitly includes plantar flexion and dorsiflexion is regulated, also see Col. 4 lines 30-38).
Regarding claim 8, Corbett in view of Castillo in view of Kowalsky discloses the brace according to claim 1 above.
Corbett further discloses an insertion-fitting member (stopper, see 112b above) 47-1/2 configured to be insertion-fitted into an insertion-fitting receiving part 34 of a brace according to Claim 1 (see above) (See Annotated Figures 8-11, and further see Col. 4 lines 17-29, wherein Corbett discloses that 47 are screws that are threaded into holes 40 and then into holes 34 in first member 27, wherein screws are inserted and may be removed and placed in as desired, also see Col. 3 lines 6-22) in a replaceable manner (Col. 3 lines 6-22, the screws 47 are removable and placed as desired, wherein this is a “replaceable manner” as a different screw 47 may be placed in if desired, thus as a whole the primary invention of Corbett desires the stoppers to be replaceable).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        5/25/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/25/2021